 Case 3:19-cv-00707-NJR Document 87 Filed 10/08/20 Page 1 of 3 Page ID #483




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DUSTIN VENTIMIGLIA,

          Plaintiff,

 v.

 TOYOTA INDUSTRIAL EQUIPMENT
 MFG., INC.; TOYOTA MATERIAL
 HANDLING, U.S.A., INC.; and
 CASCADE CORPORATION,

          Defendants.
                                                Case No. 3:19-CV-00707-NJR
 TOYOTA INDUSTRIAL EQUIPMENT
 MFG., INC.; TOYOTA MATERIAL
 HANDLING, U.S.A., INC.; and
 CASCADE CORPORATION,

          Third-Party Plaintiff,

 v.

 VEOLIA NORTH AMERICA LLC; and
 VEOLIA ES TECHNICAL SOLUTIONS,
 LLC; ,

          Third-Party Defendants.

                                          ORDER

       Pending before the Court is a Motion to Compel (Doc. 81) by all Defendants against

Plaintiff Dustin Ventimiglia and a Motion for Joinder in Defendants’ Motion to Compel (Doc. 83)

by Third-Party Defendants.

       Defendants filed their motion on September 13, 2020, claiming that Ventimiglia had not

complied with the Court’s Second Amended Discovery Order (Doc. 72) by failing to release a list

of his expert witnesses by the September 4, 2020 deadline, and as a result of this failure the


                                          Page 1 of 3
 Case 3:19-cv-00707-NJR Document 87 Filed 10/08/20 Page 2 of 3 Page ID #484




Defendants have been unable to depose Ventimiglia’s experts by the deadline on October 2, 2020.

Accordingly, Defendants as for an order pursuant to Federal Rule of Civil Procedure 37(a)(3)(A),

compelling Ventimiglia to release the list of his expert witnesses, and for the discovery schedule

to be adjusted to account for the delay in disclosure. Third-Party Defendants have moved to join

Defendants’ motion and for their discovery deadlines to also be adjusted to account for

Ventimiglia’s delay.

       Ventimiglia responded on October 5, 2020, not denying that he had failed to comply with

the September 4 deadline for disclosure of expert witnesses but instead arguing that the

depositions of defendants indicated a need to depose more employees of the defendants and that

he is unable disclose experts until this is completed. Accordingly, Ventimiglia requested an

extension of the deadline for disclosure of experts.

       Ventimiglia did not, however, explain why he waited more than a month after the

deadline for expert disclosure elapsed to ask for an extension. The Court seeks to permit

reasonable accommodations requested by the parties and is generally amenable to extending

deadlines, but it expects the parties to communicate with each other and with the Court in a

responsible and timely manner. In this case, the deadline having already elapsed by a

considerable period, the Court is not inclined to grant the extension sought.

       Instead, the Court GRANTS the Motion to Compel and Motion for Joinder, ORDERS

Ventimiglia to produce his list of experts within seven days of this order, and thereby EXTENDS

the deadlines of the Second Amended Discovery Order as follows:

     1. Expert witnesses shall be disclosed, along with a written report prepared
        and signed by the witness pursuant to Federal Rule of Civil Procedure
        26(a)(2), as follows:

            a. Plaintiff’s expert(s): October 15, 2020.



                                            Page 2 of 3
 Case 3:19-cv-00707-NJR Document 87 Filed 10/08/20 Page 3 of 3 Page ID #485




            b. Defendant’s expert(s): December 18, 2020.

            c. Third Party expert(s): March 29, 2021.

    2. Depositions of expert witnesses must be taken by:

            a. Plaintiff’s expert(s): November 12, 2020.

            b. Defendant’s expert(s): February 11, 2021.

            c. Third Party expert(s): April 25, 2021.

       At this time, the Court will make no further changes to the Second Amended Discovery

Order, and other deadlines of that Order continue in force. Should the parties wish to further

amend the discovery schedule, the Court recommends that they communicate amongst

themselves and notify the Court in a timely fashion.


       IT IS SO ORDERED.

       DATED: October 8, 2020


                                                   ____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge




                                          Page 3 of 3
